t c memo united_states tax_court guy schoenecker inc business incentives inc and carousel by guy inc petitioners v commissioner of internal revenue respondent docket nos filed date james e o'brien and wayne a hergott for petitioners in docket nos and steven z kaplan for petitioners in docket no genelle f forsberg for respondent memorandum findings_of_fact and opinion scott judge respondent determined deficiencies in the consolidated income_tax of guy schoenecker inc and its two subsidiaries for the years and in the amounts as follows fiscal_year ended deficiency date date date date dollar_figure big_number big_number big_number all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated some of the issues raised by the pleadings have been disposed of by agreement of the parties leaving for our decision whether the deduction claimed by guy schoenecker inc and subsidiaries petitioner for compensation to guy schoenecker mr schoenecker exceeds reasonable_compensation for services rendered by mr schoenecker and if so the proper deduction for compensation to mr schoenecker in each of the years in issue some of the facts have been stipulated and are found findings_of_fact accordingly guy schoenecker inc hereinafter gsi is a corporation formed on date with its principal_place_of_business in minneapolis minnesota during the years here in issue percent of the stock of gsi was owned by mr schoenecker and certain family trusts and percent was owned by his son larry schoenecker larry gsi owns and has owned since its inception percent of the stock of business incentives inc bi gsi also owns and has owned since its inception percent of the stock of carousel by guy inc formerly animal fair inc and hereinafter referred to as animal fair gsi and its subsidiaries kept their books and reported their income on an accrual basis for the fiscal years ending june for the years here in issue in the fiscal yearend was changed from march to june gsi bi and animal fair filed a consolidated federal_income_tax return for each of the fiscal years ended date and mr schoenecker was born on date in mr schoenecker and mr robert macdonald mr macdonald incorporated bi from the time of its incorporation until mr schoenecker and mr macdonald each owned percent of the stock of bi in mr macdonald had a driving accident and became a paraplegic he returned to work for bi on a part-time basis in and in he retired as an officer and director of bi because of his health but remained as a consultant of bi until on date mr macdonald sold his 50-percent of the common_stock in bi to gsi for dollar_figure the terms and conditions of the stock purchase by gsi from mr macdonald were incorporated in an agreement the purchase of the shares originally owned by mr macdonald included shares which mr macdonald had given to a charity which shares were purchased by gsi at the same time and at the same price per share as the shares which at that time were owned by mr macdonald under the provisions of the stock purchase agreement gsi paid dollar_figure in cash to mr macdonald and executed a promissory note to him in the aggregate principal_amount of dollar_figure installment payments of dollar_figure principal plus accrued interest were to be made on april june september and december of each year plus dollar_figure principal was due on date and date the promissory note was due and payable in full by date after the incorporation of gsi and its purchase of mr macdonald's stock the following dividends were declared by bi and paid in cash to gsi by bi fiscal_year dividends declared amount_paid dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number short_period due to change in fiscal_year in addition in bi transferred improved real_estate having a value of approximately dollar_figure to gsi as a dividend dividend payments in and prior years were used by gsi to pay mr macdonald the real_estate dividend was paid as a result of advice received by mr schoenecker that restructuring of bi to transfer the real_estate it owned to mr schoenecker was advisable from the time of its incorporation in no dividends were declared by gsi until its fiscal_year on date gsi transferred and paid dividends in cash to larry of dollar_figure and to mr schoenecker of dollar_figure and transferred real_estate located pincite bush lake road valued at dollar_figure to mr schoenecker and real_estate located pincite bush lake road valued at dollar_figure to mr schoenecker the real_estate transferred by gsi to mr schoenecker was the property in which the business offices of gsi and bi were located the cash dividend from gsi to mr schoenecker was paid out of cash dividends from bi to gsi and enabled mr schoenecker to have readily available funds with which to pay the taxes resulting from the dividend paid to him in real_estate bi is engaged and has been since its incorporation in the business of business incentive awards which awards are primarily merchandise and travel given by the clients of bi to their customers in return for stamps or certificates and as promotions by bi's clients approximately percent of the revenues of bi in came from its incentive awards activities however bi is also engaged in communication media direct mail print theater and video work and approximately percent of its revenues in were derived from these activities it also is engaged in training of employees of bi's clients and from this activity derived approximately percent of its revenues in bi was also engaged in measurement of the efforts by the client firms to satisfy their customers and approximately percent of its revenues in came from this activity bi was not engaged in the business of advertising or placing for clients advertisements in newspapers in magazines on television or on radio advertising agencies were not primary competitors of bi in connection with its incentives award and travel program bi arranges for the certificates or the stamps for the clients arranges the availability of the merchandise or the travel and generally handles the work in connection with the program bi attempts to have a 50-percent markup on merchandise used to redeem certificates but this target is not often received on large volume bi also attempts to make a profit by obtaining a discount on the travel provided for certificates in addition it very often receives the normal travel commission for transportation and hotel sales mr schoenecker grew up in a small town in rural minnesota he attended the university of st thomas in st paul minnesota where he received a degree in political science in he then attended the university of minnesota law school for a time while still in college mr schoenecker became interested and involved in the business of selling diamonds as engagement gifts to other college students following his formal schooling mr schoenecker decided to join forces with mr macdonald and as a result of their agreement bi's predecessor was incorporated in in the early days of its operation bi sold various items such as diamonds dishes and sporting goods but it soon developed and began the incentives promotion business initially bi's clients were merchants service stations banks and other businesses which were mostly local and relatively small variations of these programs were the primary aspect of bi's business until approximately when it began to expand into the other areas discussed above bi's business steadily grew during the first years of its existence sales grew from approximately dollar_figure in to dollar_figure in the aspects of bi's business other than incentive awards developed by mr schoenecker in were geared toward selling incentive programs to large businesses in bi had sales offices throughout the country it had sales employees of whom were account executives and managers the account executives reported to field sales managers who reported to one of three area regional vice presidents who reported to the senior vice president of sales and marketing of bi mr william shaw mr shaw the sales other income which was principally interest_income total revenues and net_income before taxes of bi for book purposes for its fiscal years through were as follows sales other income revenues before taxes net_income dollar_figure dollar_figure -- dollar_figure big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number on date bi and mr schoenecker entered into a written employment agreement whereby bi employed mr schoenecker as its president and chief_executive_officer ceo mr macdonald signed the agreement on behalf of bi at the time the employment agreement was entered into mr macdonald was the vice president and a director of bi as well as a 50-percent stockholder the employment agreement provided that mr schoenecker would act as bi's president and ceo and that he would devote his attention and best skills and energies toward the profit benefit and advantage of bi the employment agreement provided for bi to pay mr schoenecker a base salary of dollar_figure a month dollar_figure per year and an annual bonus of percent of the net profits of bi and its subsidiaries before taxes mr schoenecker wa sec_46 years old when the employment agreement was entered into the employment agreement contained no provision for long-term incentives or retirement benefits the following table shows the book income before taxes for gsi and its subsidiaries taken from gsi's financial statements also included is the net_income before taxes for gsi which is income before taxes adjusted for losses or income from discontinued operations net_income before income before taxes fy ended taxes of gsi subsidiaries gsi subsidiaries date dollar_figure dollar_figure date big_number big_number date big_number big_number date big_number big_number bi's transition from providing services only to local merchants service stations and banks to serving some large companies was gradual during the years here involved and for some years prior to those here involved bi would design and sell integrated performance improvement programs involving numerous types of services and products designed to meet the specific needs of its clients bi's clients for these services have included such companies as at t cadillac gte quaker oats and ibm not all of these clients after engaging the services of bi have remained with it since bi is in competition with other companies engaged in a similar_business mr schoenecker has personally directed efforts toward the securing of large companies as clients of bi and through his efforts and personal discussions with the officers of some of these companies many of bi's clients have been obtained the employment agreement between bi and mr schoenecker was ratified by unanimous action of the directors of bi dated date at that time the directors were mr schoenecker mr macdonald and mr james e o'brien an attorney up through its fiscal_year ended date mr schoenecker's base salary remained at dollar_figure a year but starting in its fiscal_year ended date after the purchase by gsi of mr macdonald's stock his base salary began to increase mr schoenecker's base salary was dollar_figure for bi's fiscal_year ended date and dollar_figure for each of bi's fiscal years ended date and there are no corporate minutes or similar documents relating to the salary of mr schoenecker and his bonus for bi's fiscal years and the bonus for bi's fiscal_year was computed pincite percent of net book income of bi before taxes and for its fiscal_year it was computed pincite percent of the net book income of bi before taxes by action of the sole director of bi dated date mr schoenecker's annual base salary of dollar_figure and a bonus equal to percent of corporate net_income before taxes of gsi and subsidiaries was ratified for the prior year the fiscal_year corporate net_income was defined as net_income of gsi and subsidiaries before income taxes and before mr schoenecker's bonus by action of the sole director of bi dated date mr schoenecker's annual base salary of dollar_figure and a bonus equal to percent of corporate net_income before taxes of gsi and subsidiaries was ratified for its fiscal_year corporate net_income was defined in the same way as it was defined for bi's fiscal_year for bi's fiscal years here in issue through mr schoenecker's bonus was computed as a percentage of the book income before taxes of bi and not the book income of gsi and subsidiaries which for each of these years was less than the book income of bi in some years prior to those here in issue animal fair had profits and in those years book income of gsi and subsidiaries would for that reason have been greater than book income of bi alone mr schoenecker participated in all employee fringe_benefits of bi in the same manner as all employees of the corporation during the years here in issue bi had a sec_401 plan a group health insurance plan and a group_life_insurance plan in which mr schoenecker participated bi paid a portion of mr schoenecker's health insurance premiums and the full premium for mr schoenecker's life_insurance the sec_401 plan of bi was adopted date and provided for salary reduction contributions by persons covered by the plan of a minimum of l percent to a maximum of percent of certified earnings animal fair was acquired by bi in the corporate and business names were changed to carousel by guy inc in in its fiscal_year a large portion of the assets of animal fair including its name was sold the corporate name was then changed back to animal fair inc originally animal fair manufactured and sold stuffed animals animal fair after its acquisition by bi expanded to three divisions a toy division a gift division and a premium division in its fiscal_year the toy division of animal fair was liquidated and in its fiscal_year the gift division was sold animal fair paid compensation to mr schoenecker for each of its fiscal years and of dollar_figure for its fiscal_year compensation of dollar_figure was awarded to mr schoenecker but was not paid until after date mr james kelly was paid dollar_figure by animal fair for its fiscal_year dollar_figure for its fiscal_year dollar_figure for its fiscal_year and dollar_figure for its fiscal_year for its fiscal_year animal fair paid mr richard duff dollar_figure and mr dean fitch dollar_figure for service for three-quarters of the year and mr william jeurgens dollar_figure for its fiscal_year animal fair paid mr richard duff dollar_figure and for its fiscal_year paid him dollar_figure mr duff was paid dollar_figure for a part of animal fair's fiscal_year mr schoenecker's son larry was paid dollar_figure by animal fair for its fiscal_year and dollar_figure for its fiscal_year other senior executives of bi were paid on a basis of a base salary plus a bonus which was generally computed on a percentage of either sales or income or both above specified amounts for it sec_4 fiscal years involved in this case the total salary and bonus of the five highest paid employees of bi other than mr schoenecker were as follows fy-88 position salary bonus total william shaw v p sales marketing dollar_figure dollar_figure dollar_figure jim dinwoodie st acct exec big_number dallas big_number big_number jim discher detroit sr acct exec big_number big_number big_number william shumate v p travel big_number big_number big_number earl nelson v p travel big_number big_number big_number fy-89 william shaw v p sales marketing big_number big_number big_number jim discher sr acct exec big_number big_number big_number roger ackley sales v p -east big_number big_number big_number edward thompson regional v p big_number big_number big_number terry winzeler sales v p -west big_number big_number big_number fy-90 terry winzeler sales v p -west big_number big_number big_number james mcgivern reg sales mgr big_number big_number big_number david terry sales v p -central big_number big_number big_number william shaw marketing v p sales big_number big_number big_number jim morrissey sales manager chicago big_number big_number big_number fy-91 james mcgivern reg sales manager big_number big_number big_number wayne heus william shaw sales manager indianapolis v p sales marketing big_number big_number big_number big_number big_number big_number robert van buskirk sr account exec dallas big_number big_number big_number larry v p merchandise big_number big_number big_number mr shaw's employment agreement with bi provided for a bonus composed of five elements including sales contributions to profits and performance based on both sales and contributions to profits for bi's fiscal years and mr shaw's stated sales plan the amount required before a bonus applied was increased over the prior year and the fixed bonus for achieving the stated sales plan was decreased from the prior year for and the stated contributions to the profits plan amount before application of a bonus were increased over the prior years and the fixed bonus for achieving the stated contributions to profits plan was decreased in amount the performance bonus was also changed to include levels in bi's fiscal_year and levels in bi's fiscal_year as opposed to levels in and had a cap placed on it for bi's fiscal years and less than the cap in each of the other five top paid officers had bonuses computed on amounts above a certain level somewhat comparable but not identical or equal in amount to the bonus arrangement with mr shaw there were employees other than the five highest paid employees for the years here in issue who were compensated by bi with a fixed salary plus a bonus related to sales or profits or both during the years here in issue bi had an excellent management team which was experienced capable and had long service with bi as of the various vice presidents of bi had been employed by bi for periods of time ranging from to years the average length of employment was more than years however mr schoenecker was the key man of the organization as its ceo as ceo mr schoenecker's duties included building the purpose and mission of bi integration of quality strategies with the business strategies signing contracts of over year's duration involvement in changes in the organizational structure working with the handbook and meeting and greeting customers which involved considerable travel as ceo mr schoenecker had the overall responsibility for the operations and policies of bi mr schoenecker uses a hands-on type of management he interviews all account executives hired by bi he has client contact particularly with the high-ranking executives of bi's clients he customarily works to hours per week bi's two major competitors are maritz inc maritz headquartered in st louis missouri and carlson marketing also known as e f macdonald hereinafter referred to as macdonald headquartered in minneapolis minnesota in addition to its two major competitors bi has a number of other competitors maritz was organized in and is sometimes referred to as the grandfather of the incentive industry according to a dunn bradstreet corp report the business of maritz consists of providing employee-motivation programs through merchandise and travel incentives percent of its revenue arranging and providing travel tour services on a corporate and business group level percent of its revenue providing data communication services and audio-visual production for business meetings percent of its revenue and providing marketing research and analysis services percent of its revenue maritz in its fiscal_year ended date according to the dunn bradstreet report generated revenue in excess of dollar_figure billion and net_income of dollar_figure million according to dunn bradstreet maritz employs approximately big_number individuals in various capacities has offices in states and has international offices in england mexico city acapulco cancun mexico and montego bay jamaica macdonald was incorporated in as premium corp of america and grand union corp in the company was acquired by carlson companies and operated as a subsidiary of that organization according to dunn bradstreet macdonald had assets of dollar_figure million with stockholder's equity of dollar_figure million as of date management of bi estimated that in the late 1980's macdonald generated yearly revenues of approximately dollar_figure million the following is a summary of a survey by the executive compensation service ecs of top executive compensation of ceo's by industry categories as of date showing results for the year classified under all industries and categories of industries for companies that had sales of approximately dollar_figure million title year sales average sd sds ceo dollar_figure6 dollar_figure dollar_figure dollar_figure all industries ceo dollar_figure dollar_figure dollar_figure all manufacturing ceo dollar_figure dollar_figure dollar_figure durable goods manufacturing ceo dollar_figure dollar_figure dollar_figure non-durable goods manufacturing ceo dollar_figure dollar_figure dollar_figure all non-manufacturing ceo dollar_figure dollar_figure dollar_figure wholesale trade ceo dollar_figure dollar_figure dollar_figure services ceo dollar_figure dollar_figure dollar_figure business services sales are in millions sd is one standard deviation over the average and sds is two standard deviations over the average the sd and sds are adjustments to the average compensation by ecs for superior performance the ecs survey of top executives' compensation in the business services and wholesale trade industries for companies with sales in the range of dollar_figure to dollar_figure million showed the top compensation of any ceo to be dollar_figure for dollar_figure for dollar_figure for and dollar_figure for the compensation shown in the ecs survey was total cash compensation including salary bonuses and cash fringe_benefits the following schedule shows information taken from proxies of the advertising agencies indicated with respect to revenues and net_income before taxes for the years and proxy analysis - advertising agency profiles data in thousands revenue net_income before taxes company dimark dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure inc foote big_number big_number big_number big_number big_number big_number big_number big_number cone belding comm grey big_number big_number big_number big_number big_number big_number big_number big_number advertising inc greenstone big_number big_number big_number big_number roberts adv inter- big_number big_number big_number big_number big_number big_number big_number big_number public_group of cos laser n a n a big_number big_number n a n a vision centers inc omnicom big_number big_number big_number big_number big_number big_number big_number big_number group the following table shows the cash compensation paid to the ceo of each of the companies listed above for the years indicated proxy analysis - ceo pay cash compensation - top paid individual company dimark n a n a n a dollar_figure inc foote cone dollar_figure dollar_figure dollar_figure big_number belding grey adv big_number big_number big_number big_number inc greenstone big_number big_number big_number big_number roberts adv interpublic big_number big_number big_number big_number group of cos laser n a n a n a big_number vision centers inc omnicom group big_number big_number big_number big_number 75th tile big_number big_number big_number regression est employment contract calls for base of dollar_figure plu sec_15 of pretax earnings greater than dollar_figure employment agreement calls for employment through with annual base of dollar_figure million agreement amended to increase base pay to dollar_figure million and dollar_figure million employment agreement calls for base salary of dollar_figure and bonus equal to of ebit through employment contract which in calls for employment through and base of dollar_figure the 75th percentile regression estimate is a variation of average the size of a company the amount of its sales and the volume of its sales have a definite effect on the compensation paid to the top executives the following schedule shows the base salary bonus estimated and paid in the applicable_year and the earned bonus paid in the following year by bi to mr schoenecker and the amounts deducted on the corporate_income_tax return by bi as compensation to mr schoenecker fy-88 fy-89 fy-90 fy-91 base salary dollar_figure dollar_figure dollar_figure dollar_figure bonus estimated and paid in the applicable_year big_number big_number big_number big_number earned and paid in the following year -- big_number big_number big_number amount_paid and deducted on corporate_income_tax return big_number big_number big_number big_number in addition as heretofore stated mr schoenecker received dollar_figure from animal fair in each of its fiscal years and respondent in her notice_of_deficiency determined that the proper allowable deductions for compensation to mr schoenecker by petitioner were dollar_figure for its fiscal_year dollar_figure for its fiscal_year dollar_figure for its fiscal_year and dollar_figure for its fiscal_year accordingly respondent disallowed the balance of the compensation claimed to be deductible by gsi and subsidiaries for mr schoenecker in each of these years opinion sec_162 allows as a deduction a reasonable allowance for salaries or other compensation paid for personal services rendered in order to be deductible the amount must be paid for services rendered and not a substitute for dividends and must be reasonable for the services rendered 500_f2d_148 8th cir affg tcmemo_1973_130 the schneider case citing 178_f2d_115 6th cir lists the following factors that are often considered in determining the reasonableness of compensation the employee's qualifications the nature extent and scope of the employee's work the size and complexities of the business a comparison of salaries paid with the employer's gross_income and net_income the prevailing general economic conditions a comparison of salaries with distributions to stockholders the prevailing rates of compensation_for comparable positions in comparable concerns the salary policy of the taxpayer as to all employees and in the case of small corporations with a limited number of officers the amount of compensation paid to the particular employee in previous years the schneider case also quotes the provision of sec_1_162-7 income_tax regs that while a fixed method of compensation is not decisive as to its deductibility generally speaking if contingent_compensation is paid pursuant to a free bargain between the employer and the individual made before the services are rendered not influenced by any consideration on the part of the employer other than that of securing on fair and advantageous terms the services of the individual it should be allowed as a deduction even though in the actual working out of the contract it may prove to be greater than the amount which would ordinarily be paid petitioner in this case argues that mr schoenecker had superior qualifications which would justify a high level of compensation petitioner contends that mr schoenecker's education which included a college degree and some study of law his experience motivation leadership managerial skills business judgment specialized training personal contacts and personal selling attributes justify a high salary we have concluded that mr schoenecker was a very competent ceo and have given weight to this fact in our conclusion as to reasonable_compensation for his services however limits to reasonable_compensation exist even for very valuable employees 819_f2d_1315 5th cir affg tcmemo_1985_267 petitioner next refers to the nature extent and scope of mr schoenecker's work at bi petitioner states that it is no small task to be the person responsible for keeping over employees including such diverse groups as salespeople creative personnel and accounting personnel moving in the same direction however this is the normal expected job of a ceo and though a lack of ability in that area might warrant less compensation competence in that area is expected nevertheless we consider mr schoenecker to have been shown by this record to be a ceo who kept close tabs on the work of his organization in a very competent manner petitioner states that mr schoenecker's duties included those of ceo as well as chief operating officer and chief quality officer however the record shows that there were a number of other competent employees in bi and mr schoenecker's work was primarily that of the ceo certainly as the ceo he had general supervision and control_over operations and quality of the work but he did have other competent officers to perform the daily aspects of that work mr schoenecker as ceo had final responsibility of all aspects of bi's business mr schoenecker's devotion to the business is certainly unquestioned on this record he had been with the company since its inception and was the sole owner of the company during the years here in issue the record shows he worked to 70-hour weeks but this again is not uncommon for a ceo nor is it necessarily one of the prime criteria on which to judge the competency and value to the company of a ceo it is the accomplishments of the executive and not necessarily the hours worked although the working of long hours is to be considered again petitioner cites the responsibility for bi's success and irreplaceability of mr schoenecker while mr schoenecker would certainly be a great loss to the company were he not there it is fairly clear from this record that there are other competent officers of bi such as mr shaw and during the latter years here in issue mr schoenecker's son larry was taking more responsibility for the business however the fact that there are other competent officers employed by bi does not detract from the fact that mr schoenecker is a very competent ceo petitioner points out that the growth profitability and financial condition of the business are important in determining whether compensation paid to an employee is reasonable 73_tc_1142 the record here shows that bi has grown substantially since its incorporation in certainly that growth is to an appreciable extent due to the work of mr schoenecker however unlike the situation in home interiors gifts inc v commissioner supra the growth of bi was in line with that of bi's competitors petitioner contends that an unrelated investor would be satisfied with the return on his investment in bi from the income of bi after the payment of mr schoenecker's salary respondent contests this assertion and particularly the comparison petitioner's expert made to mutual_fund returns it is difficult to determine what an independent investor would expect from the risk of his funds in a business such as bi's however it is reasonable to assume that an independent investor would be unwilling for an officer to realize compensation out of line with compensation paid_by similar businesses thus unnecessarily reducing the income produced by the business in which he had invested petitioner discusses the general economic conditions and the growth of the incentives industry in general and contends that bi's growth was outstanding even compared to the general economic conditions and the economic conditions in the incentives industry unfortunately the record has very little information with respect to other members of the incentives industry which are petitioner's prime competitors the record has some indications that petitioner's growth did not exceed that of the incentives industry in general petitioner's expert witness mr locke indicated that information as to the salaries paid to the ceo by maritz and macdonald might be available to his firm but he did not produce the information even when it was suggested to him that it might be quite helpful the information that is in the record indicates that petitioner did not grow faster than its competitors and may have grown less fast than its prime competitor maritz finally petitioner argues that mr schoenecker's compensation was paid under a formula agreed to in in an arm's-length_transaction if this were the fact it might have a bearing on the reasonableness of mr schoenecker's compensation although it would not be conclusive as to its reasonableness if the conditions in the company had changed see 168_f2d_28 6th cir affg a memorandum opinion of this court dated date however here it is not at all clear that the agreement entered into in when petitioner was a 50-percent owner of bi and because of an injury the other 50-percent owner-officer could work only part-time was at arm's length however even if we assume that the agreement made in was an arm's-length agreement mr schoenecker's compensation_for the years here in issue was not computed under this agreement the agreement provided for dollar_figure yearly base compensation and a bonus of percent of net_income of bi and subsidiaries before taxes by the base compensation of mr schoenecker had been upped to dollar_figure and in and it was dollar_figure and the bonus percentage had become percent in and percent in and the information to determine exactly the amount mr schoenecker would have received in each of the years here in issue under the agreement is in this voluminous record and shows that applying the formula under the agreement mr schoenecker's salaries and bonuses would have been dollar_figure for bi's fiscal_year dollar_figure for bi's fiscal_year dollar_figure for bi's fiscal_year and dollar_figure for bi's fiscal_year this computation is as follows income before 8-percent of 8-percent of taxes of gsi income before income before fy ended subsidiaries taxes taxes dollar_figure date dollar_figure dollar_figure dollar_figure date big_number dollar_figure dollar_figure date big_number dollar_figure dollar_figure date big_number dollar_figure dollar_figure total big_number dollar_figure dollar_figure for the years and mr schoenecker's bonuses were to be computed on the income of gsi and its subsidiaries but were in fact computed on bi's income and apparently with some small error even in that computation since bi's income in the years here in issue was in excess of that of gsi and its subsidiaries the bonuses were overstated under the compensation formula set forth in the corporate minutes for bi's and years the agreement as to base compensation was honored through while mr macdonald was still a 50-percent stockholder of bi once gsi acquired all of bi's stock and mr schoenecker as the sole stockholder of gsi was the owner of bi the dollar_figure began to increase and by the years here in issue it was greatly increased this is an indication that mr schoenecker as sole owner fixed his own salary without real reference to the value of his services to bi this is further demonstrated by the difference in the formula for bonuses for other officers and for mr schoenecker and the fact that when the formula for mr shaw's bonuses resulted in a bonus which apparently mr schoenecker considered too high in an uncommonly good year for bi the formula was changed to reduce the bonus base since a reasonable salary is one that would be agreed to in arm's-length negotiations the amount_paid for comparable work by comparable companies is a very important factor in determining reasonable_compensation in a competitive market for a ceo the going salary paid_by a comparable business to a ceo would set a pattern for negotiations experts for each party testified in the case and used various statistics to support the opinions given one of petitioner's experts mr locke relied on materials from the advertising industry which even he admitted were not representative of petitioner's business we have set forth the statistics mr locke used since the figures themselves show that some of the companies were ten times the size of bi also the record shows the businesses were different from and more complex than bi's business the record is clear that the advertising companies are not a good comparison to bi however even the 75-percentile regression estimate of these advertising companies which was used in effect as an average was except for year less than dollar_figure million for the ceo and in the year just slightly over dollar_figure million in order to attempt to justify mr schoenecker's salary petitioner's expert made adjustments to the salaries paid to advertising executives for retirement and other fringe_benefits in our view the testimony of mr locke based on the statistics from the advertising field is of little value if any consideration were warranted of the salaries paid_by advertising agencies the payments by grey advertising inc interpublic group of companies and the omnicom group one of which had revenues of about three times that of bi another of which had revenues of almost times bi's and the third about six times bi's revenues would have to be eliminated the salaries paid to ceo's by the other advertising firms as shown in the proxies ranged from dollar_figure to dollar_figure none approached the salary including bonuses paid to mr schoenecker by bi for any year here in issue the clear indication from the testimony of mr locke is that he was aware of salaries paid_by bi's direct competitors maritz and macdonald but would not disclose them respondent's expert mr brennan used the ecs statistics along with other information in his reports mr brennan's report was received in evidence as his opinion and petitioners' counsel did not cross-examine him on the report petitioner argues that the business services and wholesale trade from the ecs statistics primarily relied on by mr brennan are not comparable to bi because the area of business services and wholesale trade are not comparable to petitioner's business and because the officers in these companies may have received pensions and other_benefits that mr schoenecker did not get it is reasonably clear that the compensation in the ecs reports included all cash compensation paid to the ceo's if some fringe_benefits or contributions to a retirement_plan were cash payments this amount was included mr schoenecker had some fringe_benefits bi had a sec_401 plan in which mr schoenecker was entitled to participate and mr schoenecker had his life_insurance premiums_paid for him by bi and a portion of his medical insurance premiums just as other bi employees however we do agree with petitioner that while the categories of business services and wholesale trade might include the type of business engaged in by petitioner they are far too broad to be representative of petitioner's business while mr brennan did not know the exact amount of the salary of the ceo of petitioner's main competitor maritz he did have information from the company that it was less than the maximum range of companies its size in the ecs survey maritz was a much larger company than bi as petitioner points out there is no way of knowing from the record the reason the ceo of maritz had the salary he had without knowing more facts about how the salary was determined than this record shows however that is true of any determination based on statistics the burden here is on petitioner to show error in respondent's determination petitioner has produced little evidence to show what a reasonable salary would be for mr schoenecker in the years here in issue the record here shows no payments of dividends by bi except to gsi to buy out mr macdonald until a rearrangement of financial affairs was made for bi gsi and mr schoenecker in when it was determined to be advantageous to get real_estate out of the ownership of bi or gsi the real_estate was declared as a dividend by bi to gsi and by gsi to mr schoenecker and a cash dividend was declared for mr schoenecker to use to pay the taxes on the real_estate dividend the main business offices of bi were located on the real_estate declared as a dividend to mr schoenecker neither bi nor gsi had a regular dividend policy in evaluating mr schoenecker's ability as a ceo it should be noted that he was also the ceo of animal fair which was not very successful in its operations from the record here we conclude that mr schoenecker set his salary in the years here involved on a basis to take out of the company as salary amounts he wished to withdraw from the company and not on the basis of a reasonable salary which would have been paid in an arm's-length_transaction this record is clearly inadequate to establish the amount of a reasonable salary for mr schoenecker however there are indications that a reasonable salary for mr schoenecker would be in excess of the amounts allowed by respondent in each of the years in issue in fact respondent in her brief requests as an ultimate finding of fact that reasonable_compensation for guy mr schoenecker as ceo was in the range of dollar_figure to dollar_figure for fy-88 dollar_figure to dollar_figure for fy-89 dollar_figure to dollar_figure for fy-90 and dollar_figure to dollar_figure for fy-91 the minimum of this range was in excess of the amount determined by respondent in the notice_of_deficiency to be reasonable_compensation respondent of course based this requested finding on her interpretation of the evidence as a whole however a review of the report of respondent's expert witness mr brennan indicates that the ranges probably came to an appreciable extent from his report the ecs figures included in that report by mr brennan contained as we have stated amounts of maximum amounts paid to ceo's of companies in business services and wholesale trade which receive revenues comparable to those received by gsi and subsidiaries in the years through mr brennan's report stated that to justify a salary of this amount mr schoenecker would have to be the outstanding executive in the entire country which in mr brennan's opinion the record did not support it is not absolutely clear how the maximum amounts of compensation were computed in the ecs statistics it does appear that this amount is basically the top salary paid to an executive of a company in the business services and wholesale trades industry the revenues of which were comparable to those of bi although we recognize that the business services and wholesale trade industries are not good comparisons on an average basis to petitioner's more limited type of business it appears to us that a reasonable salary for mr schoenecker would not be greater than the top salaries paid if in fact petitioner had been among the companies included in the ecs report the salary paid to mr schoenecker would have been the top salary since it exceeded the top salary shown in the ecs report however bi and gsi were not public companies the financial operations of which were available to ecs from published sources it appears that neither bi nor gsi information was reported to ecs another difficulty with the ecs statistics is the difference in the number of companies included in different years however we have compared the figures of the top salaries in the business services and wholesale trade classification for the years through with the salaries paid_by advertising firms that were close in size to bi overall the top salaries in the business services and wholesale trade classification are in excess of the salaries paid_by advertising firms of the approximate size of bi according to petitioner's witness the salaries in the business services and wholesale trade industries did not include certain fringe_benefits such as retirement pay however there is nothing to show that in addition to the reported salaries such fringe_benefits were paid_by the companies the ecs figures of top pay in the business service and wholesale industry are also in total in excess of the amount of salary that would have been paid to mr schoenecker under the agreement for the years here in issue we are aware of course that under an arm's-length arrangement the base salary of mr schoenecker would probably have been increased to some extent through the years however there is nothing to show that the percentage of income before taxes which mr schoenecker was to receive would have been increased and in fact if an unusually good year occurred the percentage might have been decreased as was the situation with mr shaw after an unusually good year for bi the top amounts paid or maximum amounts shown in the ecs survey exceed substantially the amounts determined under the formula for the fiscal years and in our computation of the amount that mr schoenecker would have received under the agreement for the fiscal years and the amounts computed under the formula are somewhat in excess of the amounts shown as the maximum amounts paid in the ecs survey however it was the results of the very high amount received by mr shaw under his bonus plan in bi's fiscal_year that caused the method of computing the bonus to be changed so that the amounts received by mr shaw in fiscal years and were approximately back to the level of the amount he received in fiscal_year it would therefore seem logical that had mr schoenecker been negotiating compensation at arm's length the amount resulting from the high income in the fiscal_year would have caused some form of decrease in the percentage of income amount he would receive as a bonus in subsequent years on an overall basis it is more favorable to petitioner to use the amounts of the top pay as shown by the ecs reports of ceo's of business services and wholesale companies receiving comparable revenues to those received by bi than to use the amount computed under petitioner's salary agreement with bi it is certainly more favorable than using the salary payments from advertising companies in the same general revenue receipt area as bi unless they are to be substantially increased for items which it is not clear were not already included or were benefits which were not part of the compensation of the officer involved it is not unusual that higher cash compensation be paid to an officer who does not receive noncash benefits therefore considering this record as a whole and being unwilling to sustain respondent's determination on the basis of failure of proof by petitioner we conclude that the evidence most indicative of a proper amount to be paid to mr schoenecker in each of the years here in issue from this record is the maximum amounts paid ceo's of companies in business services and wholesale trade that received revenues comparable to those received by gsi as shown by the ecs survey for the years through these amounts are dollar_figure in bi's fiscal_year dollar_figure in bi's fiscal_year dollar_figure in bi's fiscal_year and dollar_figure in bi's fiscal_year therefore based on this record as a whole and considering the outstanding contribution mr schoenecker made as ceo of bi we hold that the above-set forth amounts constitute reasonable_compensation to mr schoenecker for serving as ceo of bi in the fiscal years here involved and therefore hold that these amounts are the appropriate amounts of deductible compensation by petitioner for mr schoenecker rather than the amounts determined by respondent in the notice_of_deficiency decisions will be entered under rule
